Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/26/2021 has been entered. Claims 1, 9-15 are amended. Applicant's amendments to the claims have overcome 112(b) rejection
previously set forth in the Non-Final Office Action mailed 12/24/2021. However, the amendment raised a new 112(b) issue. See below for detail.

Response to Arguments
	Applicant argues on page 7 Remarks filed 04/26/2021 that claim 1 is direct to an "apparatus" including explicitly recited hardware, namely, a memory including computer program code and a processor operative therewith to cause the apparatus to perform a number of specific, explicitly recited operations. Accordingly, the claim is directly tied to specific hardware which performs particular operations and not merely some generic computer as the Office Action seems to allege. Furthermore, the particular operations performed by the specified hardware include generating and providing an output base upon an updated sequence of approximations of a binary function. The output is a real result produced in accordance with the claim. Additionally, this result is the consequence and/or product of a transformation which takes place according to the claims; in particular, the approximations evolve and/or transform when the sequence is being updated as iterations are performed.
at least one processor; at least one memory including computer program code; and the at least one memory and the computer program code configured to, with the at least one processor …”, under the broadest reasonable interpretation, examiner considers the apparatus as generic computer system comprise of processor coupled with memory. Neither the claim nor the specification provide specific computer system definition that is different than the generic computer system. See MPEP 2106.05(I)(A) 
Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 

Furthermore, the limitation of “the particular operations performed by the specified hardware include generating and providing an output base upon an updated sequence of approximations of a binary function” is executed by “the apparatus comprises: at least one processor; at least one memory including computer program code;” The “a memory” and “one or more processors” portions are recited at a high level 
Applicant argues on page 7 Remarks filed 04/26/2021 that the outstanding Office Action also appears to allege that the claims do not "recite any limitation that would ... provide an inventive concept." Office Action, page 6. Again, Applicant disagrees, and apparently so does the Examiner. For example, on page 30 of the Office Action, it is expressly acknowledged that claims 3, 4 and 12 in fact include allowable subject matter. Hence, by definition, at least claims 3, 4 and 12 provide an inventive concept which amounts to significantly more than any alleged judicial exception or mere mathematic concept.
Examiner respectfully disagree with applicant’s argument. Firstly, examiner consider the claim as a whole does not integrate the abstract idea into a practical application (see detail on page 6 Non-Final mailed 12/24/2020). Examiner’s consideration of practical application is not the same as consideration of “allowable subject matter”. See MPEP2106.05.
Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103  of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101 ) and patentability over the art (under 35 U.S.C. 102  and/or 103 ) is further discussed in MPEP § 2106.05(d).
o an abstract idea because it does not simply recite a mathematical concept or anything else similar to a judicially-identified abstract idea, even though at some level it may be based on or involve a mathematical concept. See, e.g., MPEP §2106.04. That is to say, with reference to claim 1, for example, while it may involve a mathematical concept, it does not recite a "mathematical concept." On the Attorney Docket No. 20170742US01-XER3439US01contrary, a mere binary function is not in-and-of-itself being claimed, but rather, the claim recites building a sequence of approximations of it and iteratively updating those approximations based at least in part on a minimum of a cost function of a vector of unknown parameters. Indeed, the binary function is used to model the feasibility of points based on the vector of unknown parameters, and the claim explicitly recites a specific iterative process that is employed to update a sequence of approximations of the binary function, and hence the feasibility. 
Examiner respectfully disagree with applicant’s argument. Claim 1 recites “build a binary function that models the feasibility of points based on the vector of unknown parameters; at a first iteration, build a sequence of approximations of the binary function; at a second iteration, update the sequence of approximations of the binary function at least in part based on a minimum of a cost function of the vector of unknown parameters; and generate and provide an output based on the updated sequence of approximations of the binary function.” These limitations are “Mathematic Concept” that 
I.    MATHEMATICAL CONCEPTS
The mathematical concepts grouping is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations. The Supreme Court has identified a number of concepts falling within this grouping as abstract ideas including: a procedure for converting binary-coded decimal numerals into pure binary form, Gottschalk v. Benson, 409 U.S. 63, 65, 175 USPQ2d 673, 674 (1972); a mathematical formula for calculating an alarm limit, Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ2d 193, 195 (1978); the Arrhenius equation, Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 15 (1981); and a mathematical formula for hedging, Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ 2d 1001, 1004 (2010). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


	Moreover, the step of “provide an output …” is recited at a high level of generality (i.e. as a general means of outputting data) and amounts to mere data outputting, which is a form of insignificant extra-solution activity. See 101 rejection below for detail. 
	In summary, applicant’s argument are not persuasive. Thus, 101 rejection is maintained.
Applicant further argues on page 8-9 Remarks filed 04/26/2021 that the independent claims explicitly recites building a binary function that models the feasibility of points based on a vector of unknown parameters for a component. Thorsteinsson does not disclose the foregoing. … Importantly, nowhere does Thorsteinsson state that either of the functions f or gk model the feasibility of points based on a vector of unknown parameters for a component,8 as the claimed binary function is explicitly recited to do. In alleging that Thorsteinsson discloses the foregoing claimed feature, the outstanding Office Action also cites to paragraph [0127] of Thorsteinsson. Again, however, the cited portion of Thorsteinsson does not disclose a binary function that 
Examiner respectfully disagree with applicant’s argument. Under the broadest reasonable interpretation, examiner interpret the binary function as a function of two variables in light of applicant’s specification [0006] and [0091]. Therefore, examiner considers Thorsteinsson discloses “build a binary function that models the feasibility of points based on the vector of unknown parameters” on [0110]. Examiner considers f(y) objective function correspond to a binary function that models the feasibility of points and the objective function is build based on problem constrains that is corresponding to the vector of unknown parameters.  Thorsteinsson discloses the objective function as 
    PNG
    media_image2.png
    178
    584
    media_image2.png
    Greyscale


Furthermore, the instant claim recites “… update the sequence of approximations of the binary function at least in part based on a minimum of a cost function of the vector of unknown parameters”.  
In order to clarify examiner’s consideration, additional clarification is added. In summary, applicant’s arguments are not persuasive. Therefore, 102 rejection is maintained.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites “wherein the cost function is subject to a constraint that has an effect of prioritizing exploration of points with a first level of uncertainty over exploration of points with a second level of uncertainty, wherein the first level is greater than the second level.” These terms “effect of prioritizing” are relative terms which renders the claim indefinite.  The term “effect of prioritizing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, what are the effect of prioritizing exploration of points? Is the 
For examining purpose, examiner considers “the effect of prioritizing exploration of points” correspond to “searching for optimal solution”.
Claim 13 recites “wherein the cost function is subject to a constraint that has an effect which diminishes as the process iterates”. The term “effect” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is the “effect” of the constrain. Clarification is required.
Therefore, the claim 10 has an indefinite scope. Since dependent claims 11-12 are dependent on claim 10 and included all the limitations of claim 10. Thus, the dependent claims recite the indefinite scope in claim 10.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 


Step 1: Claim 1 is directed to a method. Therefore, the claim is eligible under Step 1 for being directed to machines.

Step 2A Prong One
Claim 1 recites 
at least one processor; at least one memory including computer program code; and the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: (generic computer component)
build a binary function that models the feasibility of points based on the vector of unknown parameters; (mathematic concept)
at a first iteration, build a sequence of approximations of the binary function; (mathematic concept)
at a second iteration, update the sequence of approximations of the binary function at least in part based on a minimum of a cost function of the vector of unknown parameters. (mathematic concept)
and generate and provide an output based on the updated sequence of approximations of the binary function. (insignificant activity)
The claimed concept is a method of using binary function and cost function of vector which is directed to “Mathematical Concepts” grouping. 
Therefore, claim 1 is an abstract idea.

Step 2A Prong Two

The claim recites additional elements such as “processor and memory”. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The judicial exception is not integrated into a practical application.

Step 2B:
The same analysis of Step 2A Prong Two applies here in 2B. The present claim does not recite any limitation that would integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claim 1 is not patent eligible. Same conclusion for dependent claims of claim 1. See below.



Claim 3. The apparatus of claim 1, wherein: the sequence of approximations is represented by q(w), where w is the vector of unknown parameters; and at the first iteration, q(w) is set to 0.5 for all w. (mathematic concept)  

Claim 4. The apparatus of claim 1, wherein: the cost function is J(w), where w is the vector of unknown parameters; the update of the sequence of approximations of the binary function happens by using an optimization problem of the J(w); and the optimization problem is constrained by gi(w) ≤ 0, where i = 1, 2 and g, is a constraint function, where gy(w) are functions of approximations functions q(w). (mathematic concept)

Claim 5. The apparatus of claim 1, wherein: at the first iteration, the sequence of approximations of the binary function is built by minimizing a cross-entropy loss function. (mathematic concept)

Claim 6. The apparatus of claim 1, wherein the at least one memory and the computer program code configured to, with the at least one processor, further cause the apparatus to: 

generate an audio or visual alarm based on an updated sequence of approximations of the binary function. (mental process)

Claim 7. The apparatus of claim 1, wherein the component is one of: a rail switch, a circuit, an electric motor, a wind turbine, an elevator, or a mechanical break. (mental process)

Claim 8. The apparatus of claim 1, wherein the at least one memory and the computer program code configured to, with the at least one processor, further cause the apparatus to: enable model-based diagnostics of the component using the updated sequence of approximations. (mental process)

Same conclusion for independent claims 9, 15 and dependent claims. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claims 1-15 are not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 9-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thorsteinsson (US 2015/0199471 A1).

Claim 1. An apparatus for modeling a component, wherein the component has a vector of unknown parameters, and the apparatus comprises: 
Thorsteinsson discloses at least one processor; at least one memory including computer program code; and the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: 
Thorsteinsson: [0024] “In another aspect the present invention relates to a system for optimizing fuel efficiency of a ship, said system comprising: a processor (15); data storage (14) storing a computer simulation model (7,10) relating to a ship, said model 
Thorsteinsson discloses build a binary function that models the feasibility of points based on the vector of unknown parameters; 
Thorsteinsson: [0110] “The optimization problem is shown based on a computer simulation model containing performance criteria--the objective function and constraints that the design variables must satisfy. The optimization problem in its generalized the form: 
    PNG
    media_image3.png
    39
    517
    media_image3.png
    Greyscale

where f(y) Is the objective function to be optimized, gk(y) are the problem constraints and L and U are vectors containing the lower and upper bounds on y respectively. [correspond to build a binary function that models the feasibility of points based on the vector of unknown parameters] The decision variables, y, are values to be determined using the optimization algorithm. These may be continuous and/or integer variables depending on the problem at hand. An approach to formulate the cost function for components with binary variables is used. In that case, the cost is a constant for each component and the problem is to choose between several different types of component from a superstructure, using the binary variables yi,j indicating whether it is included in the model or not.”

    PNG
    media_image2.png
    178
    584
    media_image2.png
    Greyscale

[0127] “Graph of FIG. 11 shows the results from the optimizer when optimizing for case 1. In this graph, curve (a) indicates the best solution within each generation. The first feasible solution is found at generation 5, i.e. a solution where the structural and internal constraints are not broken. [correspond to models the feasibility of points] After that, a search for a better solution continues. After 17 more generations (on generation 22) a better solution is found (a solution that has lower cost). At generation 28 an even better solution is found. This is the best solution found in 100 generations. Curve (c) shows the penalty for each solution--notice that the penalty is zero after 8 generations i.e. when the first feasible solution is found. Curve (b) shows the mean penalty function which varies between 2 and 0.” 
The solution within each generation correspond to each iteration.
Thorsteinsson discloses at a first iteration, build a sequence of approximations of the binary function; 
Thorsteinsson: [0114-116] “The optimization problem is set forth as follows: binary variables y.sub.ij are defined where y.sub.ij=1 if component of type i is included at location j, but y.sub.ij=0 if a particular component is not included. [correspond to build a sequence of approximations of the binary function] In FIG. 9, there are 5 locations (RE, 
    PNG
    media_image4.png
    82
    385
    media_image4.png
    Greyscale

where n.sub.j is the number of equipment choices in location j, and n.sub.l is the number of locations. The maintenance cost is not included in this model. There are two sets of constraints, structural constraints and thermal constraints. Structural constraints are considered first to ensure the correct positioning of various components. The selection of components is controlled by binary variables where only one of each component type can be selected at a particular location. ….”
[0072-0085] The simulation of the computer simulation model comprises the steps of: initializing the control parameters (100), controlling the execution of the algorithm, simulate the computer simulation model by performing the following steps until either an optimal solution is obtained or maximum number of tries have been exceeded: [correspond to at a first iteration] generate a new test set (101); temporarily replace old test set with said new test set (102); count constraints variables (103); solve said model and calculate objective function (104); optimize objective function (105); if an optimal solution is not reached execute the additional steps: calculate constraint violations 
Thorsteinsson discloses at a second iteration, update the sequence of approximations of the binary function at least in part based on a minimum of a cost function of the vector of unknown parameters.  
Thorsteinsson: [0072-0085] The simulation of the computer simulation model comprises the steps of: initializing the control parameters (100), controlling the execution of the algorithm, simulate the computer simulation model by performing the following steps until either an optimal solution is obtained or maximum number of tries have been exceeded: generate a new test set (101); temporarily replace old test set with said new test set (102); [correspond to update the sequence of approximations of the binary function] [0076] count constraints variables (103); solve said model and calculate objective function (104); optimize objective function (105); if an optimal solution is not reached execute the additional steps: calculate constraint violations (106); calculate optimal value (penalty function) (107); [0082] and start over from step (101); [correspond to next iteration such as 2nd, 3rd and Nth] store optimized objective function (108); check if number of iterations are within limit (109); terminate with optimized computer simulation model (110); the resulting optimized and simulated computer simulation model represents an optimal design of the ship according to predetermined requirements and constraints, where the constraints variable comprise limiting factors such as: maximum/minimum number of main engines, and specification; maximum/minimum number of auxiliary engines, and specification; maximum/minimum 
Thorsteinsson: [0110] “The optimization problem is shown based on a computer simulation model containing performance criteria--the objective function and constraints that the design variables must satisfy. The optimization problem in its generalized the form: 
    PNG
    media_image3.png
    39
    517
    media_image3.png
    Greyscale
[correspond to at least in part based on a minimum of a cost function of the vector of unknown parameters]
where f(y) Is the objective function to be optimized, gk(y) are the problem constraints and L and U are vectors containing the lower and upper bounds on y respectively.”
and generate and provide an output based on the updated sequence of approximations of the binary function.
Thorsteinsson: [0127] “Graph of FIG. 11 shows the results from the optimizer when optimizing for case 1. In this graph, curve (a) indicates the best solution within each generation. [correspond to generate and provide an output based on the updated sequence of approximations of the binary function] The first feasible solution is found at generation 5, i.e. a solution where the structural and internal constraints are not broken. After that, a search for a better solution continues. After 17 more generations (on generation 22) a better solution is found (a solution that has lower cost). At generation 28 an even better solution is found. This is the best solution found in 100 generations. Curve (c) shows the penalty for each solution--notice that the penalty is zero after 8 

Regarding Claim 15, the same ground of rejection is made as discussed above for substantially similar rationale. 

Claim 6. The apparatus of claim 1, wherein the at least one memory and the computer program code configured to, with the at least one processor, further cause the apparatus to: 
Thorsteinsson discloses subsequent to the second iteration, iterate by updating the sequence of approximations of the binary function at least in part based on the minimum of the cost function of the vector of unknown parameters; 
Thorsteinsson: [0072-0085] The simulation of the computer simulation model comprises the steps of: initializing the control parameters (100), controlling the execution of the algorithm, simulate the computer simulation model by performing the following steps until either an optimal solution is obtained or maximum number of tries have been exceeded: generate a new test set (101); temporarily replace old test set with said new test set (102); [correspond to update the sequence of approximations of the binary function] [0076] count constraints variables (103); solve said model and calculate objective function (104); optimize objective function (105); if an optimal solution is not reached execute the additional steps: calculate constraint violations (106); calculate optimal value (penalty function) (107); [0082] and start over from step (101); [correspond to next iteration such as 2nd, 3rd and Nth] store optimized objective function 
Thorsteinsson: [0110] “The optimization problem is shown based on a computer simulation model containing performance criteria--the objective function and constraints that the design variables must satisfy. The optimization problem in its generalized the form: 
    PNG
    media_image3.png
    39
    517
    media_image3.png
    Greyscale
[correspond to at least in part based on a minimum of a cost function of the vector of unknown parameters]
where f(y) Is the objective function to be optimized, gk(y) are the problem constraints and L and U are vectors containing the lower and upper bounds on y respectively.”
Thorsteinsson discloses at a subsequent iteration, generate an audio or visual alarm based on an updated sequence of approximations of the binary function.  
Thorsteinsson: [0168] It is also possible to specify a condition that a specific measured variable (tag) shall fulfill and have the OO system generate a warning if the condition is broken (max, min conditions). Conditional warnings (40) are defined by the ship's operators via the client computers (Tag Settings). The OO receives the latest 
[0190] All messages include a time stamp, i.e. the time they were sent from the OO service. `Pending` advice messages (38), conditional alerts (40) and warnings are displayed on the client computer, and all such messages are available in the Messages History, regardless of their status.

Claim 7. The apparatus of claim 1, Thorsteinsson discloses wherein the component is one of: a rail switch, a circuit, an electric motor, a wind turbine, an elevator, or a mechanical break.  
Thorsteinsson: [0071] “All components, like pumps, motors and engines, as well as pipes, electrical wires and shafts that connect the various main components must be modeled. Each component can have parameters, differential and algebraic variables and control variables. The parameters are input variables while the differential and algebraic variables (the design variables) are calculated or solved by a solver. …”

Claim 9. An apparatus for modeling a component, Thorsteinsson discloses wherein the component has a vector of unknown parameters, and the apparatus comprises: at least one processor; at least one memory including computer program code; and the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: 

Thorsteinsson discloses build a binary function that models the feasibility of points based on the vector of unknown parameters;
Thorsteinsson: [0110] “The optimization problem is shown based on a computer simulation model containing performance criteria--the objective function and constraints that the design variables must satisfy. The optimization problem in its generalized the form: 
    PNG
    media_image3.png
    39
    517
    media_image3.png
    Greyscale

where f(y) Is the objective function to be optimized, gk(y) are the problem constraints and L and U are vectors containing the lower and upper bounds on y respectively. [correspond to build a binary function that models the feasibility of points based on the vector of unknown parameters] The decision variables, y, are values to be determined using the optimization algorithm. These may be continuous and/or integer variables depending on the problem at hand. An approach to formulate the cost function for components with binary variables is used. In that case, the cost is a constant for each component and the problem is to choose between several different types of component i,j indicating whether it is included in the model or not.”
Examiner considers f(y) objective function correspond to a binary function that models the feasibility of points and the objective function is build based on problem constrains that is corresponding to the vector of unknown parameters.  Thorsteinsson discloses the objective function as 
    PNG
    media_image2.png
    178
    584
    media_image2.png
    Greyscale

[0127] “Graph of FIG. 11 shows the results from the optimizer when optimizing for case 1. In this graph, curve (a) indicates the best solution within each generation. The first feasible solution is found at generation 5, i.e. a solution where the structural and internal constraints are not broken. [correspond to models the feasibility of points] After that, a search for a better solution continues. After 17 more generations (on generation 22) a better solution is found (a solution that has lower cost). At generation 28 an even better solution is found. This is the best solution found in 100 generations. Curve (c) shows the penalty for each solution--notice that the penalty is zero after 8 generations i.e. when the first feasible solution is found. Curve (b) shows the mean penalty function which varies between 2 and 0.” 
The solution within each generation correspond to each iteration.
Thorsteinsson discloses build a sequence of approximations of the binary function; 
Thorsteinsson: [0114-116] “The optimization problem is set forth as follows: binary variables y.sub.ij are defined where y.sub.ij=1 if component of type i is included at location j, but y.sub.ij=0 if a particular component is not included. [correspond to build a  In FIG. 9, there are 5 locations (RE, EV, CO, CD, RC), and three choices of equipment in each location. Hence the binary variables are: y.sub.i1 for the pump on the water side of the evaporator, y.sub.i2 for the evaporator, y.sub.i3 for the compressor, y.sub.i4 for the condenser, y.sub.i5 for the condenser pump. The objective function f(y) is to minimize the annual cost of power and investment. W.sub.ij denotes the power needed for component i at location j, ce is the price of electrical power, t is the annual operating time and C.sub.ij is the capital cost of component i in location j, including amortization. This gives the following objective function: 
    PNG
    media_image4.png
    82
    385
    media_image4.png
    Greyscale

where n.sub.j is the number of equipment choices in location j, and n.sub.l is the number of locations. The maintenance cost is not included in this model. There are two sets of constraints, structural constraints and thermal constraints. Structural constraints are considered first to ensure the correct positioning of various components. The selection of components is controlled by binary variables where only one of each component type can be selected at a particular location. ….”
[0072-0085] The simulation of the computer simulation model comprises the steps of: initializing the control parameters (100), controlling the execution of the algorithm, simulate the computer simulation model by performing the following steps until either an optimal solution is obtained or maximum number of tries have been exceeded: [correspond to at a first iteration] generate a new test set (101); temporarily replace old test set with said new test set (102); count constraints variables (103); solve said model and calculate objective function (104); optimize objective function (105); if an optimal 
Thorsteinsson discloses follow an iterative process with at least two iterations, each iteration including: updating the sequence of approximations of the binary function by taking into account a minimum of a cost function of the vector of unknown parameters.  
Thorsteinsson: [0072-0085] The simulation of the computer simulation model comprises the steps of: initializing the control parameters (100), controlling the execution of the algorithm, simulate the computer simulation model by performing the following steps until either an optimal solution is obtained or maximum number of tries have been exceeded: generate a new test set (101); temporarily replace old test set with said new test set (102); [correspond to update the sequence of approximations of the binary function] [0076] count constraints variables (103); solve said model and calculate objective function (104); optimize objective function (105); if an optimal solution is not reached execute the additional steps: calculate constraint violations (106); calculate optimal value (penalty function) (107); [0082] and start over from step (101); [correspond to next iteration such as 2nd, 3rd and Nth] store optimized objective function (108); check if number of iterations are within limit (109); terminate with optimized computer simulation model (110); the resulting optimized and simulated computer simulation model represents an optimal design of the ship according to predetermined requirements and constraints, where the constraints variable comprise limiting factors 
Thorsteinsson: [0110] “The optimization problem is shown based on a computer simulation model containing performance criteria--the objective function and constraints that the design variables must satisfy. The optimization problem in its generalized the form: 
    PNG
    media_image3.png
    39
    517
    media_image3.png
    Greyscale
[correspond to at least in part based on a minimum of a cost function of the vector of unknown parameters]
where f(y) Is the objective function to be optimized, gk(y) are the problem constraints and L and U are vectors containing the lower and upper bounds on y respectively.”
and generate and provide an output based on the updated sequence of approximations of the binary function.
Thorsteinsson: [0127] “Graph of FIG. 11 shows the results from the optimizer when optimizing for case 1. In this graph, curve (a) indicates the best solution within each generation. [correspond to generate and provide an output based on the updated sequence of approximations of the binary function] The first feasible solution is found at generation 5, i.e. a solution where the structural and internal constraints are not broken. After that, a search for a better solution continues. After 17 more generations (on generation 22) a better solution is found (a solution that has lower cost). At generation 28 an even better solution is found. This is the best solution found in 100 generations. 

Claim 10. The apparatus of claim 9, Thorsteinsson discloses wherein the cost function is subject to a constraint that has an effect of prioritizing exploration of points with a first level of uncertainty over exploration of points with a second level of uncertainty, wherein the first level is greater than the second level.
Thorsteinsson: [0166-0168] “The Operational Optimization System (OO) (33) receives measurements (27) from DAQ of the state of equipment onboard the vessel and uses that information to increase its fuel efficiency. To achieve this, the system uses a computer simulation simulation model (7) of the vessel to find optimal values of the ship's operational parameters. [correspond to the cost function is subject to a constraint] The optimal operational parameters are then either used to control (23) onboard equipment or to generate advice (38) to the ship's operators on how its energy efficiency can be increased. The general objective of the system is to generate control signals (23) and advice (38) such that if the advice is followed the deviation between simulated values and measured values will be within a predefined tolerance after a fixed time interval, and that the simulated values are near optimal. [correspond to the cost function is subject to a constraint that has an effect of prioritizing exploration of points with a first level of uncertainty over exploration of points with a second level of uncertainty, wherein the first level is greater than the second level] It is also possible to specify a condition that a specific measured variable (tag) shall fulfill and have the OO 
The deviation between simulated values and measured values correspond to the uncertainty level. Examiner considers “the effect of prioritizing exploration of points” correspond to “searching for optimal solution”.

Claim 11. The apparatus of claim 10, Thorsteinsson discloses wherein as the process iterates, the prioritizing effect of the constraint diminishes.  
Thorsteinsson: [0128] “In the second case, see FIG. 12, the constraint on evaporating temperature (TE) is 269 K instead of 266 K as in case 1. Here more generations are required to find a feasible solution because of the increased violation of the constraints on the evaporating temperature. The first feasible solution is generated after 79 generations, see curve (c). In generation 90 a better solution is found (lower cost). In the remaining generations (from 90 to 100) no better solution is generated. [correspond to as the process iterates, the prioritizing effect of the constraint diminishes]

Claim 13. The apparatus of claim 9, Thorsteinsson discloses wherein the cost function is subject to a constraint that has an effect which diminishes as the process iterates.  
Thorsteinsson: [0128] “In the second case, see FIG. 12, the constraint on evaporating temperature (TE) is 269 K instead of 266 K as in case 1. Here more generations are required to find a feasible solution because of the increased violation of the constraints on the evaporating temperature. The first feasible solution is generated after 79 generations, see curve (c). In generation 90 a better solution is found (lower cost). In the remaining generations (from 90 to 100) no better solution is generated. [correspond to the cost function is subject to a constraint that has an effect which diminishes as the process iterates] 

Claim 14. The apparatus of claim 9, Thorsteinsson discloses wherein the cost function is subject to a constraint that has an effect of prioritizing exploration of a point that has a first uncertainty over exploration of another point that has a second uncertainty, wherein the first uncertainty is greater than the second uncertainty.
Thorsteinsson: [0166-0168] “The Operational Optimization System (OO) (33) receives measurements (27) from DAQ of the state of equipment onboard the vessel and uses that information to increase its fuel efficiency. To achieve this, the system uses a computer simulation simulation model (7) of the vessel to find optimal values of the ship's operational parameters. [correspond to the cost function is subject to a constraint] The optimal operational parameters are then either used to control (23) onboard 
The deviation between simulated values and measured values correspond to the uncertainty level. Examiner considers “the effect of prioritizing exploration of point” correspond to “searching for optimal solution”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Thorsteinsson (US 2015/0199471 A1).

Claim 2. The apparatus of claim 1, Thorsteinsson discloses wherein the binary function is p(w) [Symbol font/0xCE] {0,1}, where: w is the vector of unknown parameters; and p(w) = 1 if w is feasible and zero otherwise.  
Thorsteinsson: [0111] “The binary variable takes the value 1 if it is included but 0 otherwise. In this formulation, a predefined set of components is defined (superstructure) and several different types of components are selected from the superstructure using the binary variables y.sub.i,j indicating whether a component is included in the model or not.”

    PNG
    media_image5.png
    226
    561
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to binary variables of Thorsteinsson to represent feasibility of the vector of the unknown parameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thorsteinsson (US 2015/0199471 A1) in view of Choi et al (US 2018/0107925 A1), hereinafter Choi.

Claim 5. The apparatus of claim 1, wherein: Thorsteinsson does not appear to explicitly disclose minimizing a cross-entropy loss function.  
However, Choi discloses minimizing a cross-entropy loss function on [0054] “As mentioned above, an objective function is used to minimize error during neural network training to properly adjust the weight vectors (network parameters). The function loss(y, ŷ) in Equation (2) is defined as the objective function which needs to be minimized in average by training: 
    PNG
    media_image6.png
    33
    345
    media_image6.png
    Greyscale

where y=f(x; w) is the predicted output of the neural network for input x and ŷ=ŷ(x) is the expected output for input x. As would be understood by one of ordinary skill in the art, 
[0058] “As discussed above, the SGD process is a process where, in each iteration, the input vector, output, and errors are computed for a few examples, the average gradient computed, and the parameters adjusted, until the average of the objective function stops decreasing.”
[0062] “In FIG. 4, a set of k cluster centers c.sub.1.sup.(0), c.sub.2.sup.(0), . . . , c.sub.k.sup.(0), are initialized and iterative index n is set to 1 at 410. At 420, each network parameter is assigned to the cluster whose center is closest to the parameter value. This means partitioning the points according to a Voronoi diagram generated using the cluster centers. At 430, after all of the network parameters have been (re)assigned in 420, a new set of k cluster centers c.sub.1.sup.(x), c.sub.2.sup.(x), . . . , c.sub.k.sup.(x) (x=iteration number) are calculated. At 440, the number of iterations is updated (“n=n+1”) and, at 445, it is determined whether the iterative process has ended. More specifically, it is determined whether the number of iterations has exceeded a limit (“n>N”) or there was no change in assignment at 420 (which means the algorithm has effectively converged). If it is determined that the process has ended at 445, a codebook for quantized network parameters is generated (similar to, e.g., table 350A in FIG. 3) at 450. If it is determined that the process has not ended at 445, the process repeats to assignment at 420.”
The cross-entropy loss function of Choi is used with the objective function of Thorsteinsson.
 “same field of endeavor” optimization analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Thorsteinsson and Choi before him or her, to modify the method of Thorsteinsson to include the cross entropy loss function of Choi because this combination improve the performance of the optimization process. 
The suggestion/motivation for doing so would have been Choi [0069] “In order to, inter alia, address these issues with conventional k-means clustering, the present disclosure describes (1) utilizing the second-order partial derivatives, i.e., the diagonal of the Hessian matrix, of the loss function with respect to the network parameters as a measure of the significance of different network parameters; and (2) solving the network quantization problem under a constraint of the actual compression ratio resulting from the specific binary encoding scheme that was employed.”
Therefore, it would have been obvious to combine Thorsteinsson and Choi to obtain the invention as specified in the instant claim(s).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thorsteinsson (US 2015/0199471 A1) in view of de Kleer (US 2008/0294578 A1) hereinafter de Kleer.

Claim 8. The apparatus of claim 1, wherein the at least one memory and the computer program code configured to, with the at least one processor, further cause the apparatus to: Thorsteinsson does not appear to explicitly disclose model-based diagnostics of the component 
However, de Kleer discloses model-based diagnostics of the component on [0030] “The present concepts propose an approach that is grounded in model-based diagnosis (MBD), which works from a model of a system (e.g., circuit schematic and behavior models of behavior models of components), and utilizes deviations of actual behavior from the model's behavior to isolate the faulty component(s). At each stage, recalculated conditional probabilities associated with possible fault causes, guide the next stage of observation and measurement.”
[0067-0068] “In the conventional framework, p(c) is the prior probability that component c is faulted. In the new framework, two probabilities are associated with each component: (1) p(c) represents the prior probability that a component is intermittently faulted, and (2) (for potentially intermittent components) g(c) represents the conditional probability that component c is behaving correctly when it is faulted. In the intermittent case, the same sequential diagnosis model and Bayes' rule update applies. However, a more sophisticated .epsilon.-policy is needed. Note that an .epsilon.-policy applies only when a particular diagnosis neither predicts x.sub.i=v.sub.k nor is inconsistent with it. Consider the case where there is only a single fault. As we assume all inputs are given, the only reason that a diagnosis could not predict a value for x.sub.i is when the faulted component causally affects x.sub.i. Consider the single fault diagnosis {e}. If c is faulted, then g(c) is the probability that it is producing a correct output. There are only two possible cases: (1) c is outputting a correct value with probability g(c), (2)c is producing a faulty value with probability 1-g(c). Therefore, if x.sub.i=v.sub.k follows from 
    PNG
    media_image7.png
    34
    161
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    45
    386
    media_image8.png
    Greyscale
…”
Thorsteinsson and de Kleer are analogous art because they are from the “same field of endeavor” components analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Thorsteinsson and de Kleer before him or her, to modify the method of Thorsteinsson to include the model-based diagnostics of the component feature of de Kleer because this combination reduce the occurrence of component failure in the system. 
The suggestion/motivation for doing so would have been DE Kleer [0008] “Therefore, it is desirable to employ a system and method which finds or isolates intermittent faults but does not stress the system under test, and thereby avoid increased system failures.”
Therefore, it would have been obvious to combine Thorsteinsson and de Kleer to obtain the invention as specified in the instant claim(s).

Allowable Subject Matter
Claims 3-4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome 35 U.S.C. 101 and 112(b) rejections.
The following is a statement of reasons for the indication of allowable subject matter:

Claim 3. “the sequence of approximations is represented by q(w), where w is the vector of unknown parameters; and at the first iteration, q(w) is set to 0.5 for all w.”
Claim 4. “the cost function is J(w), where w is the vector of unknown parameters; the update of the sequence of approximations of the binary function happens by using an optimization problem of the J(w); and the optimization problem is constrained by gi(w) ≤ 0, where i = 1, 2 and g, is a constraint function, where gy(w) are functions of approximations functions q(w).”
Claim 12. “wherein the constraint satisfies a requirement that the prioritizing effect approaches zero as a number of iterations approaches infinity.”
in combination with the remaining elements and features of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHUEN-MEEI GAN/Examiner, Art Unit 2129